DETAILED ACTION
Claims 1-10 are presented for examination.
Claims 1 and 6 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
Gopal (and the prior art Hu and Scott) does not disclose that “the control plane is located on the ground such that the centralized management and control of the data plane are all placed on the earth” [Remarks, pages 8-12, 14, 15].
Gopal fails to discloses … that such an approach is more time efficient than traditional management of the data plane by the GEO satellite nodes, allowing for an improved scalability of the satellite network [Remarks, pages 8-12].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Gopal discloses the control plane is located on the ground such that the centralized management and control of the data plane are all placed on the earth, and the control plane comprises a central controller and a plurality of local controllers [fig. 2B, 5, 6A, paragraphs 0013, 0049, 0050, 0065, 0070, the control plane is located on the ground such that the centralized management and control of the data plane are all placed on the earth, and the control plane comprises a central controller and a plurality of local controllers (terrestrial networks between the System Controller and the ground-based nodes (e.g., the gateways) of the network)].

Regarding centralized management and control of the data plane are all placed on the earth, Gopal discloses in Figures 5, 6A and paragraphs 0013, 0049, 0050, 0065, 0077.

    PNG
    media_image1.png
    444
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    580
    media_image2.png
    Greyscale


[0013] …. Accordingly, the SDSN approach of embodiments of the present invention can employ simplified network hardware in the satellite, while maintaining flexibility and continued control plane improvements in ground-based the System Controller software. Further, with the SDSN approach of embodiments of the present invention, a collection of such low cost and low risk network nodes can be managed by the System Controller, facilitating a full spectrum of networking services in support of various applications, organizations and users. …..

[0049] The Gateway (GW) and the Network Operations Center (NOC), which host the System Controller (SC), are networked together via the private terrestrial network (such as a virtual private network or VPN), and are also networked with the SOCC via the VPN. The NOC generally manages network management and control functions, such as bandwidth resource management, configuration, admission/commissioning and administration of customer networks and terminals serviced by the SDSN, system maintenance and customer support functions (e.g., administration of a customer support and trouble ticket management system), etc. The NOC thereby provides centralized management and coordination for the network, and (as further discussed below), in a distributed architecture, the System Controller may be implemented as specific functions operating in the NOC and the Gateways. …. The payload control computer interfaces with the System Controller and acts as an agent for control plane specific functions, such as managing the updates in Forwarding Table for the satellite.

[0050] …, via inter-satellite links between a satellite within range of the System Controller and other satellites of the network, via the satellite links between the System Controller and satellites within range of the System Controller and between such satellites in the Gateway and other nodes of the network, via one or more terrestrial networks between the System Controller and the ground-based nodes (e.g., the gateways) of the network, etc.). Further, in rare situations where, for example, a satellite node is not reachable by the System Controller via in band communications, the System Controller may communicate with that satellite via out of band communications, such as the tracking telemetry and control (TT&C) link between that satellite and the respective ground-based satellite control gateway.

[0065] … Further, in a satellite system (by contrast to the traditional terrestrial system), there are potentially thousands of possible source and destination terminals, where some of which themselves serve as routing nodes. …. In accordance with example embodiments, however, the SDSN approaches of the present invention, route determination can be efficiently and effectively performed by a centralized entity (e.g., the System Controller), which leverages scalable computing resources. By way of example, the System Controller (being a ground-based processing entity), can be implemented via any number of server entities configured as a logically centralized processing system—which can be easily expanded/upgraded as the system grows. Moreover, the System Controller benefits from streamlined link state data collection (e.g., only one copy goes to the System Controller and not all routing nodes), and route distribution (e.g., single step broadcast, and multicast to distribute common routes).

[0077] …. Again, the SC collects link states (e.g., delay, throughput, congestion-level, etc.) from all core L2 nodes (S1). …. The SC receives and processes global routing constraints from the NOC (S2). By way of example, such global routing constraints include (a) parametric link (e.g., business) cost definitions for each link (e.g., original and subsequent updates driven by business), (b) geographical constraints for sending traffic on all uplinks, downlinks and inter-satellite links. The SC obtains and uses satellite ephemeris information to predetermine constellation topology link data rates from a Resource Planning Function (RPF) (described in further detail below) and respective estimated link states, and then uses estimated link states to generate preliminary shortest path routes to all destination nodes with the network node S.sub.i as the source (S3). By way of example, the SC determines a subset of constellation network topology to include only those links that satisfy the constraint (e.g., a minimum data rate) per a respective customer SLA requirement. …. Further, as with the foregoing algorithms, the SC continually updates the Forwarding Tables for the L2 node S.sub.i with actual link states as they continue to be collected from the network. For example, the SC continually updates the forwarding tables until a preconfigured time (e.g., for a LEO satellite the preconfigured time may be 500 ms based on the orbital speed of a typical LEO satellite) before the specific Forwarding Table is transmitted to node S.sub.i. Further, the SC obtains and uses network traffic engineering (TE) estimates and SLAs from NOC (S5), and capacity plan information from the RPF (S6), to define constraints-based routes on a subset of nodes and links (S5/S6). By way of example, source and destination for TE and Capacity Plan Policy (CPP) may reflect geographical areas (e.g., cells of satellite user beam size) where respective terminals are located, TE estimates may reflect the entire system at traffic type level, CPP may reflect bulk resource allocations at gateway, service provider and enterprise customer levels, and individual link capacity may be maintained by resource planning function databases. The SC then distributes a global L2 Forwarding Table to L2 node S.sub.i (S4).


In other words, Gopal discloses Gateway (GW) and the Network Operations Center (NOC), which host the System Controller (SC) (the control plane), are networked together via the private terrestrial network (located on the ground).

Therefore, given that Gopal discloses the ground-based System Controller, then Gopal clearly discloses the control plane is located on the ground.

Regarding the rejection of claim 6, claim 6 recites the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claim 6, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-5 and 7-10, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.
In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

As per the second argument
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Gopal fails to disclose such an approach is more time efficient than traditional management of the data plane by the GEO satellite nodes, allowing for an improved scalability of the satellite network) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant argues that Gopal does not disclose improved scalability of the satellite network. However, the claim do not recite any improved scalability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al., (hereinafter Gopal), U.S. Publication No. 2016/0037434, in view of Hu et al., (hereinafter Hu), U.S. Publication No. 2019/0140942, and in further view of Fang, U.S. Publication No. 2018/0359670.

As per claim 1, Gopal discloses a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network [fig. 2A, paragraphs 0008, 0029, a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network (govern packet routing; SDSN network architecture and performance; SDSN network nodes can be hosted by LEO)], wherein the method is applicable to a local controller in a control plane of the SDN-based LEO satellite network [fig. 3, 5, paragraphs 0008, 0046, 0072, wherein the method is applicable to a local controller in a control plane of the SDN-based LEO satellite network (SDSN network node uses Forwarding Tables configured by a centralized System Controller)], the LEO satellite network comprises the control plane and a data plane [fig. 3, 5, paragraphs 0008, 0052, the LEO satellite network comprises the control plane and a data plane (data and control plane functions in an SDSN architecture)], the control plane is located on the ground [fig. 5, 6A, paragraphs 0013, 0049, the control plane is located on the ground (ground-based System Controller)] such that the centralized management and control of the data plane are all placed on the earth, and the control plane comprises a central controller and a plurality of local controllers [fig. 2B, 5, 6A, paragraphs 0013, 0049, 0050, 0065, 0070, the control plane is located on the ground such that the centralized management and control of the data plane are all placed on the earth, and the control plane comprises a central controller and a plurality of local controllers (terrestrial networks between the System Controller and the ground-based nodes (e.g., the gateways) of the network)], and the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes [fig. 2A, 3, paragraphs 0038, 0052, the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes (SDSN includes a number of satellites (e.g., S1, S2, S3) and a number of user devices (D1, D2, . . . , Dn))], and wherein the method comprises: 	
receiving a communication request message sent by a first satellite node, wherein the communication request message contains source terminal information of a source terminal that requests communication and destination address information of a destination terminal with which the source terminal requests communication [fig. 1, 2B, 5, 6A, paragraphs 0036, 0044, 0060, receiving a communication request message sent by a first satellite node, wherein the communication request message contains source terminal information of a source terminal that requests communication and destination address information of a destination terminal with which the source terminal requests communication (each packet received by the network node, node determines its source address and its destination address)], and the first satellite node is a satellite node to which the source terminal is connected [fig. 2A, 5, paragraphs 0038, 0049, 0067, the first satellite node is a satellite node to which the source terminal is connected (connect the network to respective user terminals (UTs); connecting the satellites, gateways and terminals, for determining various routes)]; 
searching a first user terminal information table for destination terminal information corresponding to the destination address information [fig. 4B, paragraphs 0009, 0060-0062, 0084, searching a first user terminal information table for destination terminal information corresponding to the destination address information (destination address in the packet is used to find the location destination within the satellite)], wherein the first user terminal information table is stored in the local controller and contains terminal information of user terminals connected to satellite nodes in a subnet or subnets managed by the local controller [fig. 6A-6E, paragraphs 0047, 0068, 0069, 0079, 0082, wherein the first user terminal information table is stored in the local controller and contains terminal information of user terminals connected to satellite nodes in a subnet or subnets managed by the local controller (generating the routing or forwarding tables for the respective network nodes; source to a destination geographical area where the organization's terminals are located)]; 
wherein the second user terminal information table is stored in the central controller [fig. 3, 5, paragraphs 0052-0055, wherein the second user terminal information table is stored in the central controller (System Controller maintains updated Forwarding Tables for the respective forwarding network nodes, and periodically provides the tables to the respective nodes to be used as such a local Forwarding Table)] and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, wherein the second user terminal information table is stored in the central controller and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network (the SC determines a desired route for the path (and includes that route in the respective individual node Forwarding Tables); System Controller contains the overall network topology and link conditions; entry in the forwarding table for the satellite S2 whereby the next hop is the terminal site T2)]; 
receiving the communication response message sent by the central controller [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, receiving the communication response message sent by the central controller (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)]; 
determining a first forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a first flow table entry [fig. 6A, paragraphs 0014, 0041, 0045, 0047, 0060, 0068, 0069, 0072, determining a first forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network (generates a routing or forwarding table for each network node – LEO satellite network), and generating a first flow table entry (determine an available route/path between the terminal sites; predetermine topology; forwarding table includes a plurality of route entries)]; and 
sending the first flow table entry to satellite nodes corresponding to the first flow table entry in the subnet, such that the satellite nodes corresponding to the first flow table entry forwards a data message from the source terminal based on the first flow table entry [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sending the first flow table entry to satellite nodes corresponding to the first flow table entry in the subnet, such that the satellite nodes corresponding to the first flow table entry forwards a data message from the source terminal based on the first flow table entry (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].
Gopal does not explicitly disclose sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table, such that the central controller searches a second user terminal information table for the destination terminal information corresponding to the destination address information, and sends a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found.
However, Hu teaches sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table [fig. 2, paragraphs 0013, 0047, 0086, 0100, 0105, 0139, 0149, sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table (information do not exist in the flow table entry, send the packet to the service controller, so that the service controller determines the information about the next-hop service)], such that the central controller searches a second user terminal information table for the destination terminal information corresponding to the destination address information [fig. 2, paragraphs 0087, 0140, 0150, 0170, the central controller searches a second user terminal information table for the destination terminal information corresponding to the destination address information (service controller 62 receives the unidentified flow sent by the router 61; determines, according to the user identifier, the IP 5-tuple information, and a setting policy of a user, a flow group identifier that is matched with the user identifier)], and sends a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found [fig. 2, paragraphs 0014, 0015, 0050, 0108-0111, 0170, sends a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found (router receives a destination entry sent by the service controller… router updates the flow table entry according to the destination entry)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gopal by sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table as taught by Hu because it would provide the Gopal’s method with the enhanced capability of enhancing network deployment flexibility [Hu, paragraph 0003].
The combination of Gopal and Hu does not explicitly disclose each of the plurality of local controllers monitoring LEO satellite nodes in its subnet.
However, Fang teaches each of the plurality of local controllers monitoring LEO satellite nodes in its subnet [fig. 5, 10, 12, paragraphs 0022, 0028, 0058, each of the plurality of local controllers monitoring LEO satellite nodes in its subnet (the subnets include multiple terminals that communicate with the satellites and other nodes on the satellite network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Gopal by sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table as taught by Fang because it would provide the modified Gopal’s method with the enhanced capability of supporting mobility for both roaming terminals and moving sub-nets [Fang, paragraph 0002].

As per claim 2, Gopal discloses the method of claim 1, wherein after searching the first user terminal information table for the destination terminal information corresponding to the destination address information, the method further comprising: 
sending the second flow table entry to satellite nodes corresponding to the second flow table entry in the subnet, such that the satellite nodes corresponding to the second flow table entry forwards the data message from the source terminal based on the second flow table entry [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sending the second flow table entry to satellite nodes corresponding to the second flow table entry in the subnet, such that the satellite nodes corresponding to the second flow table entry forwards the data message from the source terminal based on the second flow table entry (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].
Gopal does not explicitly disclose if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-obtained topology information of the subnet, and generating a second flow table entry.
However, Hu teaches if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-obtained topology information of the subnet, and generating a second flow table entry [fig. 1, paragraphs 0043, 0092, 0093, 0099, 0104, 0118, if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-obtained topology information of the subnet, and generating a second flow table entry (router determines, in a flow table entry, a flow group identifier and information about a next-hop service switching entity that are matched with the user identifier)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gopal by including if the destination terminal information is found in the first user terminal information table, determining a second forwarding path from the source terminal to the destination terminal as taught by Hu because it would provide the Gopal’s method with the enhanced capability of enhancing network deployment flexibility [Hu, paragraph 0003].

As per claim 3, Gopal discloses the method of claim 1, wherein the synchronization of the topology information of the LEO satellite network comprises: 
sending a probe message to a second satellite node in the subnet, such that the second satellite node sends the probe message to each of neighbor satellite nodes of the second satellite node in the subnet, wherein the second satellite node is any of the satellite nodes in the subnet [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, sending a probe message to a second satellite node in the subnet, such that the second satellite node sends the probe message to each of neighbor satellite nodes of the second satellite node in the subnet, wherein the second satellite node is any of the satellite nodes in the subnet (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; 
receiving probe response messages sent by the neighbor satellite nodes of the second satellite node in the subnet [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, receiving probe response messages sent by the neighbor satellite nodes of the second satellite node in the subnet (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; 
obtaining topology information of the subnet based on the probe response messages [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, obtaining topology information of the subnet based on the probe response messages (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; 
sending the topology information of the subnet to the central controller, such that the central controller determines a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of subnets managed by respective local controllers [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, sending the topology information of the subnet to the central controller, such that the central controller determines a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of subnets managed by respective local controllers (System Controller (SC) centrally monitors network conditions between all the routing nodes of the network)], generates a flow table entry corresponding to each of the forwarding paths, and sends the flow table entries to the local controllers [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, generates a flow table entry corresponding to each of the forwarding paths, and sends the flow table entries to the local controllers (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))]; 
receiving the flow table entries sent by the central controller [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, receiving the flow table entries sent by the central controller (System Controller would update the forwarding table for each of the nodes S1 and S2)]; and 
performing flow table matching on each of the flow table entries to synchronize the topology information of the LEO satellite network [paragraphs 0043, 0044, 0046, 0053, 0055, 0060, 0068, 0072, performing flow table matching on each of the flow table entries to synchronize the topology information of the LEO satellite network (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)].

As per claim 6, Gopal discloses a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network [fig. 2A, paragraphs 0008, 0029, a routing method for a software defined network (SDN)-based low earth orbit (LEO) satellite network (govern packet routing; SDSN network architecture and performance; SDSN network nodes can be hosted by LEO)], wherein the method is applicable to a central controller in a control plane of the SDN-based LEO satellite network [fig. 3, 5, paragraphs 0008, 0046, 0072, wherein the method is applicable to a central controller in a control plane of the SDN-based LEO satellite network (SDSN network node uses Forwarding Tables configured by a centralized System Controller)], the LEO satellite network comprises the control plane and a data plane [fig. 3, 5, paragraphs 0008, 0052, the LEO satellite network comprises the control plane and a data plane (data and control plane functions in an SDSN architecture)], the control plane is located on the ground [fig. 5, 6A, paragraphs 0013, 0049, the control plane is located on the ground (ground-based System Controller)] such that the centralized management and control of the data plane are all placed on the earth, and the control plane comprises a central controller and a plurality of local controllers [fig. 2B, 5, 6A, paragraphs 0013, 0049, 0050, 0065, 0070, the control plane is located on the ground such that the centralized management and control of the data plane are all placed on the earth, and the control plane comprises a central controller and a plurality of local controllers (terrestrial networks between the System Controller and the ground-based nodes (e.g., the gateways) of the network)], and the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes [fig. 2A, 3, paragraphs 0038, 0052, the data plane comprises a plurality of LEO satellite nodes and user terminals connecting to the LEO satellite nodes (SDSN includes a number of satellites (e.g., S1, S2, S3) and a number of user devices (D1, D2, . . . , Dn))], and wherein the method comprises: 
receiving a communication request message sent by a first local controller; wherein the communication request message contains source terminal information of a source terminal that requests communication and destination address information of a destination terminal with which the source terminal requests communication [fig. 1, 2B, 5, 6A, paragraphs 0036, 0044, 0060, 0081, receiving a communication request message sent by a first local controller (SC then processes requests); wherein the communication request message contains source terminal information of a source terminal that requests communication and destination address information of a destination terminal with which the source terminal requests communication (each packet received by the network node, node determines its source address and its destination address)], and the first local controller is a local controller for managing a subnet comprising a first satellite node to which the source terminal is connected [fig. 2A, 5, paragraphs 0038, 0049, 0067, the first local controller is a local controller for managing a subnet comprising a first satellite node to which the source terminal is connected (connect the network to respective user terminals (UTs); connecting the satellites, gateways and terminals, for determining various routes)]; 
searching a second user terminal table for the destination terminal information corresponding to the destination address information [fig. 4B, paragraphs 0009, 0060-0062, 0084, searching a second user terminal table for the destination terminal information corresponding to the destination address information (destination address in the packet is used to find the location destination within the satellite)]; wherein the second user terminal information table is stored in the central controller [fig. 3, 5, paragraphs 0052-0055, wherein the second user terminal information table is stored in the central controller (System Controller maintains updated Forwarding Tables for the respective forwarding network nodes, and periodically provides the tables to the respective nodes to be used as such a local Forwarding Table)] and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, wherein the second user terminal information table is stored in the central controller and contains terminal information of the user terminals connected to all the satellite nodes in the LEO satellite network (the SC determines a desired route for the path (and includes that route in the respective individual node Forwarding Tables); System Controller contains the overall network topology and link conditions; entry in the forwarding table for the satellite S2 whereby the next hop is the terminal site T2)]; and 
sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found [fig. 3, 5, paragraphs 0014, 0044-0047, 0076, sending a communication response message containing the destination terminal information to the local controllers after the destination terminal information is found (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)], such that the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry [fig. 6A, paragraphs 0014, 0041, 0045, 0047, 0060, 0068, 0069, 0072, the first local controller determines a forwarding path from the source terminal to the destination terminal based on the source terminal information, the destination terminal information and pre-synchronized topology information of the LEO satellite network, and generating a flow table entry (generates a routing or forwarding table for each network node – LEO satellite network), and generating a first flow table entry (determine an available route/path between the terminal sites; predetermine topology; forwarding table includes a plurality of route entries)], and sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet [fig. 3, 5, paragraphs 0014, 0045, 0047, 0051, 0061, 0071, 0088, sends the flow table entry to satellite nodes corresponding to the flow table entry in the subnet (generates and distributes global L2 Forwarding Tables for all main forwarding nodes (e.g., the satellites and enterprise terminals; entry in the forwarding table))].
The combination of Gopal and Hu does not explicitly disclose each of the plurality of local controllers monitoring LEO satellite nodes in its subnet.
However, Fang teaches each of the plurality of local controllers monitoring LEO satellite nodes in its subnet [fig. 5, 10, 12, paragraphs 0022, 0028, 0058, each of the plurality of local controllers monitoring LEO satellite nodes in its subnet (the subnets include multiple terminals that communicate with the satellites and other nodes on the satellite network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Gopal by sending the communication request message to the central controller if the destination terminal information is not found in the first user terminal information table as taught by Fang because it would provide the modified Gopal’s method with the enhanced capability of supporting mobility for both roaming terminals and moving sub-nets [Fang, paragraph 0002].

As per claim 7, Gopal discloses the method of claim 6, further comprising: 
receiving, from the local controllers, topology information of subnets respectively managed by the local controllers [fig. 2B, 5, 6A, paragraphs 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, receiving, from the local controllers, topology information of subnets respectively managed by the local controllers (the satellite may communicate with other satellites; direct data packet forwarding/routing from satellite to satellite via inter-satellite links; network topology with regard to the association between satellites, gateways and terminals)]; and 
determining a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of the subnets, generating a flow table entry for each of the forwarding paths, and sending the flow table entries to the local controllers [fig. 2B, 5, 6A, paragraphs 0014, 0032, 0035, 0041, 0046, 0048, 0055, 0064, 0067, 0072, determining a forwarding path between every two satellite nodes in the LEO satellite network based on topology information of the subnets, generating a flow table entry for each of the forwarding paths, and sending the flow table entries to the local controllers (plurality of network path routes between various pairs of endpoints of the communications network; System Controller (SC) centrally monitors network conditions between all the routing nodes of the network)], such that each of the local controllers performs flow table matching on the flow table entries to determine the topology information of the LEO satellite network [paragraphs 0043, 0044, 0046, 0053, 0055, 0060, 0068, 0072, each of the local controllers performs flow table matching on the flow table entries to determine the topology information of the LEO satellite network (System Controller continually updates routing/forwarding tables and periodically provides the updated tables to the respective network nodes)].

As per claim 8, Gopal discloses the method of claim 6, further comprising: 
upon receiving a terminal information updating instruction containing the terminal information of the third terminal sent by the second local controller, adding the terminal information of the third terminal into the second user terminal information table, wherein the terminal information updating instruction is sent by the second local controller to the central controller in response to a request from the third terminal for connecting to the fourth satellite node [fig. 2A, 3, 5, 6A, paragraphs 0038, 0041, 0045, 0046, 0064, 0072, 0076, receiving a terminal information updating instruction containing the terminal information of the third terminal sent by the second local controller, adding the terminal information of the third terminal into the second user terminal information table, wherein the terminal information updating instruction is sent by the second local controller to the central controller in response to a request from the third terminal for connecting to the fourth satellite node (SC may update the respective network node forwarding tables to provide route/path from the terminal site via the satellite)].

As per claim 9, Gopal discloses a local controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 1 [fig. 2B, 4A, 5, paragraphs 0006, 0030, 0058, 0070, 0089, a local controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 1 (functions are performed by a CPU or a processor executing computer executable program code stored in a non-transitory memory)].

As per claim 10, Gopal discloses a central controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 6 [fig. 2B, 4A, 5, paragraphs 0009, 0030, 0070, 0089, a central controller, comprising a processor and a memory, the memory having stored thereon executable instructions that, when executed, cause the processor to carry out the method of claim 6 (System Controller can be configured to utilize scalable CPU and memory architectures)].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal, in view of Hu, and in further view of Scott, U.S. Publication No. 2020/0204439.

As per claim 4, Gopal discloses the method of claim 1, further comprising: 
receiving a connection request sent by the fourth satellite node, wherein the connection request contains the terminal information of the third terminal [paragraphs 0014, 0046, 054, 0055, 0068, 0072, 0076, receiving a connection request sent by the fourth satellite node, wherein the connection request contains the terminal information of the third terminal (status information regarding one or more links of each of a plurality network nodes of a communications network is obtained; SC collects link states from all nodes)]; 
adding the terminal information of the third terminal into the first user terminal information table, and determining a forwarding path corresponding to the third terminal based on the terminal information of the third terminal and the pre-obtained topology information of the subnet, and generating a new flow table entry [paragraphs 0014, 0046, 054, 0055, 0068, 0072, 0076, adding the terminal information of the third terminal into the first user terminal information table, and determining a forwarding path corresponding to the third terminal based on the terminal information of the third terminal and the pre-obtained topology information of the subnet, and generating a new flow table entry (the SC continually updates the Forwarding Tables for the node with actual link states as they continue to be collected from the network; route entries providing a next hop indicating a destination; SC continually updates the forwarding tables)]; and 
sending the new flow table entry to satellite nodes corresponding to the new flow table entry in the subnet, such that the satellite nodes corresponding to the new flow table entry forwards the data message based on the new flow table entry [paragraphs 0014, 0046, 054, 0055, 0068, 0072, 0076, sending the new flow table entry to satellite nodes corresponding to the new flow table entry in the subnet, such that the satellite nodes corresponding to the new flow table entry forwards the data message based on the new flow table entry].
Gopal discloses wherein the network node reports the status/traffic conditions of each of its links to the System Controller. However, Gopal does not explicitly disclose receiving a terminal disconnection message sent by a third satellite node, wherein the terminal disconnection message contains terminal information of a third terminal and indicates that the third terminal has been disconnected from the third satellite node and connects to a fourth satellite node; deleting the terminal information of the third terminal from the first user terminal information table; sending a flow table entry deletion instruction containing the terminal information of the third terminal to the third satellite node, such that the third satellite node deletes a flow table entry corresponding to the terminal information of the third terminal.
However, Scott teaches receiving a terminal disconnection message sent by a third satellite node, wherein the terminal disconnection message contains terminal information of a third terminal and indicates that the third terminal has been disconnected from the third satellite node and connects to a fourth satellite node [paragraphs 0004, 0042, 0053, receiving a terminal disconnection message sent by a third satellite node, wherein the terminal disconnection message contains terminal information of a third terminal and indicates that the third terminal has been disconnected from the third satellite node and connects to a fourth satellite node (controlling the handover of network access nodes as they move and/or of user terminals as they move)]; deleting the terminal information of the third terminal from the first user terminal information table [paragraphs 0004, 0042, 0053, deleting the terminal information of the third terminal from the first user terminal information table (removing of user terminals based on the mobility)]; sending a flow table entry deletion instruction containing the terminal information of the third terminal to the third satellite node, such that the third satellite node deletes a flow table entry corresponding to the terminal information of the third terminal [paragraphs 0004, 0011, 0042, 0053, sending a flow table entry deletion instruction containing the terminal information of the third terminal to the third satellite node, such that the third satellite node deletes a flow table entry corresponding to the terminal information of the third terminal (generate a global policy according to the operator inputs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gopal by receiving a terminal disconnection message sent by a third satellite node as taught by Scott because it would provide the Gopal’s method with the enhanced capability of adapting configurations to adapt the network to changes in user mobility and capacity demands [Scott, paragraphs 0004, 0029].

As per claim 5, Gopal discloses the method of claim 4, wherein after receiving the terminal disconnection message sent by the third satellite node, the method further comprises: 
wherein after receiving the connection request sent by the fourth satellite node, the method further comprises: sending a terminal information updating instruction containing the terminal information of the third terminal to the central controller and the other local controllers, such that the central controller and the other local controllers add the terminal information of the third terminal into their respective user terminal information tables [fig. 2A, 3, 5, 6A, paragraphs 0038, 0041, 0045, 0046, 0064, 0072, 0076, sending a terminal information updating instruction containing the terminal information of the third terminal to the central controller and the other local controllers, such that the central controller and the other local controllers add the terminal information of the third terminal into their respective user terminal information tables (SC may update the respective network node forwarding tables to provide route/path from the terminal site via the satellite)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469